 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   IDRIS NAWABI,                                       Case No. 1:13-cv-00272-LJO-SAB

12                    Plaintiff,                         ORDER GRANTING STIPULATION FOR
                                                         EXTENSION OF TIME TO FILE THIRD
13           v.                                          AMENDED COMPLAINT

14   CATES, et al.,                                      (ECF Nos. 75, 76)

15                    Defendants.                        NINETY-DAY DEADLINE

16

17          Plaintiff Idis Nawabi, a former state prisoner proceeding pro se and in forma pauperis,

18 filed this civil rights action pursuant to 42 U.S.C. § 1983 on February 25, 2013. On April 17,

19 2019, a stipulation for an extension of time to file a third amended complaint and a notice of
20 errata were filed. (ECF Nos. 75, 76.)

21          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that Plaintiff shall

22 file a third amended complaint within ninety (90) days of the date of entry of this order.

23
     IT IS SO ORDERED.
24

25 Dated:      April 17, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
